Citation Nr: 1311569	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-46 999A	)	DATE
	)
	)


THE ISSUE

Whether the September 28, 2007, decision of the Board of Veterans' Appeals (Board) that denied service connection for a lower back disability should be reversed or revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  The Veteran in this case is the Moving Party.

This matter comes before the Board of Veterans' Appeals (Board) on a motion filed by the Moving Party in December 2010.


FINDINGS OF FACT

1.  In a decision dated September 28, 2007, the Board denied entitlement to service connection for a lower back disorder.

2.  The Moving Party has not alleged any error of fact or law in the foregoing decision that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

A valid claim of CUE in the Board's September 28, 2007,  decision denying entitlement to service connection for a lower back disorder has not been raised.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), is not applicable to the instant CUE motion for the reason that a CUE motion is not a claim or an application for VA benefits and therefore duties associated with such claims or applications are inapplicable.  See 38 C.F.R.             § 20.1411(c), (d) (2012).  See also Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001).

Legal Criteria

Under 38 U.S.C.A. § 7111 (West 2002), the Board has been granted the authority to revise its prior decisions on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-141 1 (2012).  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) (2012).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2012).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2012).  See also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c) (2012).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2012).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2012).

The benefit-of-the-doubt rule of 38 U.S.C.A. § 5107 (West 2002) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R.      § 20.1411(a) (2012).

Factual Background

The Board issued a decision denying service connection for a back disorder on September 28, 2007.  The decision included notice of appellate rights, informing the Veteran that he could appeal to the United States Court of Appeals for Veterans Claims (Court), file with the Board a motion for reconsideration of the decision, file with the Board a motion to vacate the decision, or file with the Board a motion for revision of the decision based on CUE.  He was informed that appeals to the Court must be filed within120 days from the date of the Board decision.  He was also informed that if he chose to file a motion for reconsideration, and filed the motion within 120 days of the Board decision, he would then have 120 days from the date of that Board decision on the motion to file an appeal with the Court.  The notice specifically provided that it was the Veteran's responsibility to make sure his appeal to the Court was filed on time and that he must file his Notice of Appeal with the Court and not with the Board or any other VA office.  The Court's address was provided.

On October 19, 2007, the Board received correspondence from the Veteran indicating that he "respectfully disagree[d] with the findings of the Board".  See October 19, 2007 Correspondence.  His correspondence explained his disagreement with the way the Board weighed the evidence in his claim.  He did not indicate that he sought reconsideration at the Board level; therefore, the Board transferred the document to the Jackson, Mississippi Regional Office (RO).  It appears that jurisdiction was transferred to the New Orleans, Louisiana RO and on January 28, 2008, the New Orleans RO informed the Veteran that he had 120 days from the date of the Board's decision to file his Notice of Appeal with the Court.  Notably, the 120 day appellate period expired January 26, 2008.

On February 27, 2008, the Board received the Veteran's motion for reconsideration in which he argued that the Board did not properly weigh the evidence.  The Board denied the motion on July 1, 2008.  Subsequently, the Veteran filed a Notice of Appeal with the Court, which, according to the Veteran, was dismissed as untimely.

In December 2010, the Board received the Veteran's motion for revision based on CUE.  The motion and a June 2011 supporting brief allege that the Board committed error in not forwarding his October 2007 correspondence to Court and in not treating the correspondence as a motion for reconsideration.  See June 2011 Representative Brief.  He believes that both errors contributed to the Court's dismissal of his appeal as untimely.  Specifically, the Veteran argues that in the Board's denial of his motion for reconsideration, the Board should have used October 2007 as the date of receipt of his motion and that because of this error, the Court dismissed his appeal as untimely.  Essentially, because the Board did not indicate that the motion for reconsideration was received within 120 days of the date of the September 2007 Board decision, he was not provided an additional 120 days from the date of the Board's July 2008 denial of reconsideration to file an appeal with the Court.

In February 2012 correspondence, the Veteran requested the Board to accept a motion to recall mandate based on equitable tolling.  Attached to his correspondence are documents from the Court, not the Board, indicating that the Court was willing to take a second look at appeals that the Court dismissed between July 24, 2008, and December 20, 2011, based on untimely filing of appeals.  The Court documents indicate that he could file a motion with the Court to recall mandate premised on an argument that the time to file the Notice of Appeal warranted equitable tolling.


Analysis

In this case, the Board finds that the Veteran's arguments are without merit and that a valid motion for CUE has not been raised.  The Veteran's CUE argument is based on procedural and jurisdictional matters that occurred subsequent to the September 2007 Board decision.  Arguments as to the timeliness of an appeal to the Court, to include tolling of the appellate period, are not within the Board's jurisdiction and should have been raised before the Court.

As the Veteran has made no argument alleging error of fact or law in the September 2007 Board decision, the Board finds that a proper motion for CUE has not been raised.

Therefore, the motion must be dismissed.


ORDER

The motion to revise or reverse the September 28, 2007, Board decision denying service connection for a lower back disorder is dismissed.



                       ____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



